10/14/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0714



                             No. DA 19-0714

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

WOLFGANG ALEXANDER LUCAS VASQUEZ,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 20, 2020, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  October 14 2020